For some time prior to 1934, John Lawrence, plaintiff, from time to time had been a welfare recipient and during the years 1931 and 1932 had been assigned to work by the welfare commission. On August 15 or 16, 1934, he was assigned by the Wayne county emergency relief administration as a wage relief worker to the city of Detroit, department of street railways, and worked as such relief worker until September 22, 1934, when he was injured by a flying piece of stone or metal and as a result has lost the vision in the injured left eye. Plaintiff's wages and hours of employment were determined by the welfare relief commission and his pay was received in the form of checks drawn *Page 74 
by the Wayne county relief administration. It also appears that plaintiff's name is not on the city pay roll, nor did the city have any authority over him except to determine where he should perform his labor and the nature of the work.
Plaintiff filed an application for compensation for loss of eye. An award was entered in his favor by the deputy commissioner and affirmed by the department. Defendant appeals and contends that the relationship of employer and employee did not exist between plaintiff and defendant, city of Detroit, department of street railways.
Plaintiff contends that the case at bar is controlled byMcLaughlin v. Antrim County Road Commission, 266 Mich. 73; we do not think so. In the McLaughlin Case the deceased was paid directly by the road commission and the wage was fixed by the road commission, while in the instant case plaintiff was not paid by defendant and was furnished work in accordance with his needs after an investigation by the welfare department. TheMcLaughlin Case may be distinguished also from the instant case in that the road commission directed deceased's work and had a right to discharge him, while in the case before us defendant merely pointed out the work to be done, had nothing to do with the supervision of the performance of it, and was without power to discharge plaintiff.
In Oleksik v. City of Detroit, 268 Mich. 697, we held that one who had been accepting welfare aid and pursuant to instructions from the welfare department worked as a wage-earner with the department of public works and who received an injury while collecting rubbish was not entitled to compensation.
  See, also, Cosgrove v. Gogebic County Poor Com'n, 270 Mich. 29;  Cody v. City of Negaunee, 270 Mich. 336 *Page 75 
; Wagner v. Ontonagon County Emergency Welfare Relief Com'n,272 Mich. 64.
In the case at bar the record fails to disclose the relationship necessary to entitle plaintiff to compensation for the loss and injury received.
The award is vacated, with costs to defendant.
NORTH, C.J., and FEAD, WIEST, BUTZEL, BUSHNELL, and TOY, JJ., concurred. POTTER, J., did not sit.